Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 8, 1989, convicting defendant after a jury trial of two counts of robbery in the second degree, and judgment of said court and Justice rendered March 8, 1989, convicting defendant upon his plea of guilty of grand larceny in the fourth degree, and sentencing defendant to concurrent terms of 7 to 14 years imprisonment and a concurrent term of 2 to 4 years imprisonment, respectively, unanimously affirmed.
Defendant’s argument that the prosecutor made unfair comments in summation is unpreserved (People v Balls, 69 *312NY2d 641). Were we to consider defendant’s claim in the interest of justice, we would find that defendant was not deprived of a fair trial. Contrary to defendant’s posture on appeal, his defense at trial attacked both the complainant’s ability to make an identification as well as his credibility. Accordingly, we find no error in the prosecutor’s comment on the complainant’s motives (People v Wright, 172 AD2d 293, lv denied 77 NY2d 1003), nor do we find the sentence imposed to have been an abuse of discretion. Concur — Sullivan, J. P., Milonas, Ross, Asch and Kassal, JJ.